Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 July 2022.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102a1 as being anticipated by Borzym (4,872,384), who shows;
a conveyor (part of fabrication mill, lines 58,59, column 3, note “emitted”) configured to convey a medium (12) in a conveyance direction; 
a cutter (33) configured to cut the medium from one end of the medium in a cutting direction orthogonal to the conveyance direction; 
a first holder (30) movable (by cams 18,50) to contact a first surface of the one end of the medium; and 
a second holder (32) configured to contact a second surface of the one end of the medium opposite the first surface, 
wherein the first holder is disposed downstream of the cutter in the conveyance direction (actually, there are holders both upstream and downstream), and 
the first holder moves to the one end of the medium to pinch and hold the one end of the medium between the first holder and the second holder (see figure 1).
With respect to claim 2, note that when cutter 33 retracts, the cam 18 also retracts, and the first holder retracts (as in figure 2).
In regard to claim 3, there is a driver (dies press, line 51, column 3) and a drive transmitter (14) which transmits movement to the first holder (via 18,50).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita et al.(4,516,451) in view of Stevens et al.(2,665,757).
Takeshita shows a cutter with most of the recited limitations as follows;
a conveyor (4,5) configured to convey a medium (17) in a conveyance direction; 
a cutter (60) configured to cut the medium from one end of the medium in a cutting direction orthogonal to the conveyance direction; 
a first holder (107) movable (about pivot 89) to contact a first surface of the one end of the medium; and 
a second holder (12) configured to contact a second surface of the one end of the medium opposite the first surface, 
wherein the first holder is disposed 
the first holder moves to the one end of the medium to pinch and hold the one end of the medium between the first holder and the second holder (see figure 5).
As seen above, Takeshita shows all of the recited limitations except the holding is upstream of the cutter, not downstream.
Examiner takes Official Notice that it is well known to clamp a workpiece either immediately upstream or downstream or both upstream and downstream of a cutter.  An example of this is Stevens, who has clamps 105 immediately upstream and downstream of the cutter.  Additional examples can be provided if challenged, as this is common.
It would have been obvious to one of ordinary skill to have modified Takeshita by placing his holder downstream instead of, or in addition to, upstream, as is well known and shown by Stevens and others, since this is known for the same purpose of holding the workpiece steady during cutting.
With respect to claim 2, note that when cutter 60 moves past the end of the work, the first holder retracts (lines 27-38, column 12).
In regard to claim 3, there is a driver (motor 67) and a drive transmitter (70,74,96,100, etc) which transmits movement to the first holder.
As for claim 4, the first holder rotates about pivot 89.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshita et al.(4,516,451) in view of Stevens et al.(2,665,757), as set forth above, and further in view of Lancaster (2,761,378).
With respect to clam 5, Takeshita’s drive transmitter lacks a torque limiter.  Lancaster shows in figure 6 the use of a spring in the drive train of a tool-driven clamp. This clamp limits the amount of force applied to the workpiece surface.  It would have been obvious to one of ordinary skill to have modified Takeshita by applying a spring to the drive train of the first holder, as taught by Lancaster, in order to limit the amount of torque applied, so that the workpiece was not marred.

Made of record but not relied on are several patent documents showing pertinent clamp drives.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724